DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 fails to further limit the limitation of claim 1, as claim 1 already recites that the power electronic system and the low voltage component are both inside the electronic system housing.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2010/0303648) in view of Albl et al. (US 2017/0346361).
Regarding claim 1, Watanabe teaches an electronic system housing (9) for an E-axle drive (3) of a motor vehicle ([0001]), the electronic system housing (9) comprising: 

    PNG
    media_image1.png
    138
    613
    media_image1.png
    Greyscale

a power electronic system (20) received within the electronic system housing (9) for processing voltage in high voltage systems ([0064]); and 

    PNG
    media_image2.png
    280
    736
    media_image2.png
    Greyscale

at least one low voltage component ([0063]) received within the electronic system housing (9), wherein:
the low voltage component is one of a motor sensor arrangement, a temperature sensor, a parking brake actuator system and a transmission actuator system ([0063]; control or communication CPU); and

    PNG
    media_image3.png
    275
    740
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    571
    556
    media_image4.png
    Greyscale

Watanabe fails to teach the high voltage systems is a 48 volt voltage system.
Albl discloses the high voltage system is a 48 volt voltage system ([0004]).

    PNG
    media_image5.png
    112
    615
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Watanabe to incorporate Albl’s teaching wherein the high voltage system is a 48 volt voltage system, as evidenced by Albl, merely choosing the appropriate voltage for an electric system is routine to one of ordinary skill in the art.
Regarding claim 3/1, Watanabe in view of Albl was discussed above in claim 1. Watanabe further teaches wherein the low voltage component further comprises at least one interface ([0063]; motor control) for an actuator (motor is used to operate another device).
Regarding claim 7/1, Watanabe in view of Albl was discussed above in claim 1. Watanabe does not explicitly disclose wherein the electronic system housing (9) is arranged below the overall housing (4).
The electric machine (3) of Watanabe could be positioned within a motor vehicle in any orientation desired by the inventor, one of which would be the electronic system housing (9) facing downwards instead of up as shown in FIG 3. 
Thus, it would be obvious to try to place Watanabe’s electronic system housing arranged below the overall housing.
Regarding claim 8/1, Watanabe in view of Albl was discussed above in claim 1. Watanabe further teaches wherein at least one cooling connector ([0063]) is provided on the electronic system housing (9).

    PNG
    media_image6.png
    143
    740
    media_image6.png
    Greyscale

Regarding claim 10/1, Watanabe in view of Albl was discussed above in claim 1. Watanabe further teaches wherein the power electronic system (20) is inserted into the electronic system housing (9) and the lower voltage component ([0063]) is inserted into the electronic system housing (9).

Claims 11, 6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2010/0303648) in view of Urimoto et al. (US 2018/0093698).
Regarding claim 11, Watanabe teaches an electronic system housing (9) for an E-axle drive (3) of a motor vehicle, comprising:
a power electronic system (20) disposed within the electronic system housing (9); and
at least one low voltage component ([0063]) mounted directly on the electronic system housing (9), wherein the low voltage component is one of a motor sensor arrangement, a temperature sensor, a parking brake actuator system and a transmission actuator system ([0063]; control or communication CPU);
Watanabe fails to teach wherein the electronic system housing is arranged adjacent, and connected, to an overall housing, the overall housing being arranged to receive an electric machine.
Urimoto teaches wherein the electronic system housing (16, 29) is arranged adjacent, and connected, to an overall housing (25), the overall housing (25) being arranged to receive an electric machine (2; FIG 2).

    PNG
    media_image7.png
    641
    614
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Watanabe to incorporate Urimoto’s teaching wherein the electronic system housing is arranged adjacent, and connected, to an overall housing, the overall housing being arranged to receive an electric machine, for the advantages of the electric motor and the control unit are assembled separately from each other, to allow simultaneous manufacture or different manufacture location.
Regarding claim 6/11, Watanabe in view of Urimoto was discussed above in claim 11. Watanabe fails to teach wherein the electronic system housing and the overall housing include interfaces that engage with one another, wherein the interfaces are arranged to be pressed together in a positive-locking manner.

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Watanabe to incorporate Urimoto’s teaching wherein the electronic system housing and the overall housing include interfaces that engage with one another, wherein the interfaces are arranged to be pressed together in a positive-locking manner, for the advantages of the electric motor and the control unit are assembled separately from each other, to allow simultaneous manufacture or different manufacture location.
Regarding claim 9/11, Watanabe in view of Urimoto was discussed above in claim 11. Watanabe fails to teach wherein an intermediate element is arranged between the electronic system housing and the overall housing.
Urimoto teaches wherein an intermediate element (36) is arranged between the electronic system housing (29) and the overall housing (25).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Watanabe to incorporate Urimoto’s teaching wherein an intermediate element is arranged between the electronic system housing and the overall housing, for the advantages of attaching the electronic system housing and the overall housing securely.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2010/0303648) in view of Urimoto et al. (US 2018/0093698) as applied to claim 11 above, and further in view of Albl et al. (US 2017/0346361).
Regarding claim 12/11, Watanabe in view of Urimoto was discussed above in claim 11. Watanabe in view of Urimoto does not explicitly disclose wherein the high voltage system is a 48 volt voltage system.
Albl discloses wherein the high voltage system is a 48 volt voltage system ([0004]).

    PNG
    media_image5.png
    112
    615
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Watanabe in view of Urimoto to incorporate Albl’s teaching wherein the high voltage system is a 48 volt voltage system, as evidenced by Albl, merely choosing the appropriate voltage for an electric system is routine to one of ordinary skill in the art.

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 13/11, the specific limitation of “wherein an opening (11) extends through a portion of the electronic system housing (1) and the low voltage component (3) includes a protrusion (12) extending through the opening (11) when 

    PNG
    media_image8.png
    371
    537
    media_image8.png
    Greyscale

	The closest prior arts all fails to teach an opening through the electronic system housing and a protrusion on the low voltage component extending through the opening.
	Claim 14 is allowable for depending upon claim 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MINKI CHANG/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834